 MATTERA LITHO. INC.Mattera Litho, Inc. and Graphic Arts InternationalUnion Local 285, AFL-CIO, Petitioner. Case5-RC-1140624 August 1983DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY ME-MBIIRS JENKINS, ZIMMERMAN, ANDHUNTF- RPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Acting Regional Director forRegion 5, an election by secret ballot was conduct-ed on 6 March 1981. At the conclusion of the elec-tion, the parties were furnished with a tally of bal-lots which showed that of approximately 23 eligi-ble voters, 10 cast ballots for, and 11 against, Peti-tioner. There was one challenged ballot, a numberinsufficient to affect the results of the election.Thereafter, Petitioner filed timely objections toconduct affecting the results of the election. On 28April 1981 the Acting Regional Director servedupon the parties his Report on Objections, findingmerit in paragraphs one and two of Objection 5,'recommending that a new election be directed, andfurther recommending that a hearing be held withrespect to Objections 1, 2, 3, and 4 in the event theBoard did not adopt his recommendation with re-spect to Objection 5. On 17 September 1981 theBoard issued a Decision and Order Directing Hear-ing,2finding that paragraphs one and two of Ob-jection 5, in addition to Objections 1, 2, 3, and 4,raised substantial and material factual issues whichcould best be resolved by a hearing.Pursuant to the direction of the Board a hearingwas held on 5 and 6 November 1981 before Hear-ing Officer Harvey A. Holzman. All parties ap-peared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on theissues. On 19 November 1981 the Hearing Officerissued and served on the parties his Report on Ob-jections in which he recommended that Petitioner'sObjections 1, 2, and 4 be overruled and that Objec-tions 3 and 5 be sustained, and that the electionconducted on 6 March 1981 be set aside and a newelection directed. Thereafter, the Employer filedtimely exceptions to the Hearing Officer's report.Upon the entire record in this case, the Boardfinds:i The Acting Regional Director approved Petitioner's request toi with-draw paragraph three of Ohbjection 52 Not included in the bound .olumes of Board cases.1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. Petitioner is a labor organization claiming torepresent certain employees of the Employer.3. A question affecting commerce exists withinthe meaning of Section 9(c)(1) and Section 2(6) and(7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employeesemployed by Mattera Litho, at its 5124 Fro-lich Lane, Cheverly, Maryland location, butexcluding salespersons, professional employees,office clerical employees, guards and supervi-sors as defined in the Act.5. The Board has considered the Hearing Offi-cer's report, the Employer's exceptions and brief,and the entire record in this case, and herebyadopts the Hearing Officer's report only to theextent consistent herewith.3With respect to Petitioner's Objection 3, theHearing Officer found that on 4 March 1981, 2days prior to the election, a debate between theEmployer's president, Rudy Mattera, and UnionRepresentative Tony Gonzalez was held on compa-ny property with all bargaining unit employees inattendance. At one point during the course of thismeeting, Mattera referred to certain "lies" concern-ing an incident in which he allegedly became angrywhile in the employee locker room by himself andproceeded to slam locker doors and kick boxes oftrash around. Mattera stated that he did not knowwho had spread this story, whereupon employeeRichard Kana interjected that he was the personwho had done so. The ensuing events are the sub-ject of conflicting testimony, but the Hearing Offi-cer concluded, based on his credibility resolutions,that Mattera reacted to Kana's acknowledgementby moving a few feet from his speaker's position toconfront Kana directly, calling him a liar and a"son of a bitch," and making some kind of state-ment that he would "get" Kana. The Hearing Offi-cer concluded that because this confrontation wentbeyond mere name-calling and included a threatwhich was overheard by some unit employees, theelection must be set aside. While we adopt theHearing Officer's factual findings based on hiscredibility resolutions, we disagree that this inci-dent requires that the election be set aside.:' In the absence orf exceptions thereto. we adopt, pro firma, the Hear-ing Officer's recommendation that Petitioner's Objections 1. 2, and 4 heoverruled.267 NLRB No. 71375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn evaluating the possible impact of this incidenton unit employees we consider it crucial that, asthe Hearing Officer himself found, the confronta-tion was a personal one which did not relate in anyway to the issue of unionization or Petitioner'scampaign, nor was it directed to Gonzalez, Peti-tioner's representative at the debate. While we donot condone the sort of verbal excess engaged inby Mattera, in the circumstances of this case itdoes not rise to the level of objectionable conduct.Mattera's ire was directed at Kana in a brief andpassing episode related only to Kana's admissionthat he had been the one who disseminated whatMattera perceived to be a lie and a personal af-front. The fact that Mattera's heated words werespoken at the debate, with unit employees present,does not in itself render the conduct objectionable,since it could not reasonably be expected to have asignificant impact on the election, particularly inlight of the fact that the campaign was otherwisefree from objectionable conduct.4Objection 5 alleges that the Employer misrepre-sented Petitioner's expenditures on behalf of itsmembers by mischaracterizing portions of theLabor Organization Annual Report, form LM-2,which Petitioner filed with the Department ofLabor pursuant to the provisions of the LaborManagement Reporting and Disclosure Act of1959.5Thus, the Employer distributed materials,with reprints of Petitioner's form LM-2 attached,which state that, out of several hundred thousanddollars in collected dues, Petitioner spent only $479"on behalf of individual members," compared tomuch larger sums for "entertainment" and otherexpenses. The Hearing Officer, after analyzing bothPetitioner's form LM-2 and the instructions pro-vided by the Department of Labor for completingthat form, concluded that the Employer's materialssubstantially misrepresented the amounts of moneyexpended by Petitioner on behalf of the employeesit represents.Subsequent to the Hearing Officer's issuance ofhis report, the Board issued its decision in MidlandNational Life Insurance Co., 263 NLRB 127 (1982),which announced our return to the rule of Shop-ping Kart Food Market, 228 NLRB 1311 (1977).Applying the Shopping Kart test to the facts ofMidland National, which included a misrepresenta-tion virtually identical to that alleged by Petitionerherein, we concluded that as the objection alleged4 Cf. Central Engineering and Construction Co., 200 NLRB 558 (1972),in which a supervisor threatened that he would "knock [an employee's]ass off" if the employee repeated the accusation that the supervisor hadlied. The Board adopted the administrative law judge's conclusion thatthe conduct was not unlawful because the threat was made in the contextof a personal dispute, and was not directed to the fact that the employeehad filed charges with the Board or given testimony at a Board hearing.5 29 U.S.C.A. § 401, et seq.nothing more than misrepresentations in materialswhich were clearly identifiable by employees ascampaign propaganda, it would be overruled. Forthe reasons set forth in Midland National, we reachthe same result here, and Petitioner's Objection 5 isoverruled.6Accordingly, as the tally of ballotsshows that Petitioner failed to receive a majority ofthe valid ballots cast, we shall certify the results ofthe election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Graphic Arts Inter-national Union, Local 285, AFL-CIO, and thatsaid labor organization is not the exclusive repre-sentative of all the employees, in the unit herein in-volved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.MEMBER JENKINS, dissenting:Once again my colleagues have permitted anelection result to stand even though an elaboratelyconceived fraud was injected into the campaign atthe last minute. As in Midland National Life Insur-ance Co., 263 NLRB 127 (1982), the Employerherein distributed a leaflet commenting upon theform LM-2 financial report, which Petitioner andits International submitted to the U.S. Departmentof Labor. The leaflet emphasized the low dollaramounts entered on line 71, which reflects cash dis-bursements "on behalf of individual members," andcontrasted these figures with the amounts paid tounion officials and the amounts spent for "enter-tainment." However, the leaflet conveniently failedto mention that the Labor Department's instruc-tions for completing line 71 provide that all"normal operating expenses" are excluded fromdisbursements "on behalf of individual member."By omitting this explanation, the Employer dis-guised the fact that normal operating expenses arealso incurred for the benefit of all members, and itseriously distorted the manner in which Petitionerand its International spend union members' money.In my view, the Employer's leaflet constitutes a se-rious misrepresentation which, beyond doubt, had asignificant impact on the election.Thus, for the reasons set forth in the dissent inMidland National, I would adhere to the flexible6 Our dissenting colleague's description of the Employer's leaflet as"an elaborately conceived fraud" finds no more support on the recordhere than did a similar allegation made by the dissent in Midland Nation-al. supra; see fn. 26 therein. There is no showing that the Employer "dis-guised" anything, and a leaflet which arguably misrepresents a factualmatter is not transformed into a fraud merely because our dissenting col-league labels it as such.376 MATTERA LITHO, INC.and balanced standard of Hollywood Ceramics,7andI would adopt the Hearing Officer's recommenda-tion that Petitioner's Objection 5 be sustained, thatthe election be set aside, and that a second electionbe directed.8" Because I would set the election aside basd on Objection 5, I find itI Hollywood Ceramics Co., 140 NLRB 221 (1962). See also General Kni unnecessary to reach the question of whether Petitioner's Objection 3of California, 239 NLRB 619 (1978). should also be sustained377